 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for Region 20, in writing,within 20 days fromthe date of the receipt of this Trial Examiner's Decision,what steps the Respondenthas taken to comply herewith.6It is further recommended that, unless on or before 20 days from the date of its.receipt of this Trial Examiner'sDecision,Respondent notifies the Regional Directorthat it will comply with the foregoing Recommended Order, the National LaborRelations Board issue an order requiring the Respondent to take the action aforesaid.6In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tion Act,we hereby notify our employees that:WE WILL NOT threaten our employees with closing the market,criminalprosecutions,or withholding promotion in the event of a successful unionorganizational drive in our market,or in any other like or related manner inter-fere with their rights guaranteed by Section 7 of the National Labor RelationsAct, as amended.JAMES'A.MEAD AND ROGER MEAD,CO-PARTNERSD/B/A MEAD'SMARKET,Employer..Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered, defaced, or covered by any other material. ,Employees may communicate directly with the Board's Regional Office, 830 MarketStreet,San Francisco,California, Telephone No. 556-6721,if they have any questionconcerning this notice or compliance with its provisions.Luggage Workers Union Local 60, International Leather Goods,Plastic and Novelty Workers Union,AFL-CIO (also knownas The Suitcase,Bag and Portfolio Makers Union)andEd-ward LedesmaandRexbilt Leather Goods,Inc.; The Luggageand Leather Goods Manufacturers Association of New York,Inc., Parties in Interest.Case No. 2-CB-3756.August 21, 1964DECISION AND ORDEROn February 28, 1964, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled proceeding, finding that Respondent hadnot engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Decision.Thereafter, the General Counselfiled exceptions to the Decision and a supporting brief, and Respondentfiled a brief in support of the Trial Examiner's Decision and cross-exceptions.The General Counsel then filedan answeringbrief to thecross-exceptions.148 NLRB No. 45. LUGGAGE WORKERS UNION LOCAL60, ETC.397The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error has been committed.The rulings are hereby affirmed. The Board has considered the De-cision, the exceptions, the cross-exceptions, the briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board dismissed the complaint.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.LL In dismissing the allegations herein, the Trial Examiner categorized the Union's servicecharge as exorbitant and recommended that it be eliminated.As neither the reasonable-ness nor the necessity for the service charge was in issue,we do not adopt his character-ization of its reasonableness or his recommendation that it be eliminated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,withall parties'represented,was heard before Trial ExaminerAlba B.Martin inNew York, New York,on September 16 through 18 and 23 through27, 1963,on complaint 2 of the General Counsel and answerof Luggage WorkersUnion Local60, InternationalLeather Goods,Plastic andNovelty Workers Union,AFL-CIO (also knownas The Suitcase,Bag and Portfolio MakersUnion),Respond-ent herein,sometimescalledRespondentUnion andRespondentLocal.As formedby thepleadings the issues litigatedwere whether in 1963 theRespondentviolatedSection 8(b)(1) (A) and Section 8(b)(2) of the National LaborRelations Act, asamended, 29 U.S.C. Sec.151et seq.,herein calledtheAct, by "requiring" em-ployees and former employeesto pay a $1 or $2 feeor service charge and backdues,3 and in the case of one employer,Rexbilt,arranging for the employerto checkoff said fee or service charge, as a condition to the distribution to the employees bythe Unionof their vacation checks.At thehearing the General Counsel and theRespondent presentedoralargument,and after the hearing eachfileda brief whichhas beencarefullyconsidered.Uponthe entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF REXBILTRexbilt LeatherGoods, Inc., herein called Rexbilt,a NewYork corporation withits principal office, place of business,and plant inNew York, New York,has beenat all times material herein,and now is, engaged in the manufacture,sale, anddistributionof leather goods and related products.During the calendar year 1962,a representative period, Rexbilt purchaseddirectly fromfirms outside the State ofNew Yorkgoods valuedat over $50,000, and during the same period Rexbilt sold tofirms outside the Stateof New Yorkgoods valued at over $50,000which Rexbilti The impartial chairman of the industry and also administrator of the vacation fund,Herman A Gray,was also named as a Party In Interest.At his request made at thehearing, and as no wrongdoing on his part was either alleged or proven, his name ishereby stricken from the caption of the case5Edward Ledesma,an individual,-filed the original charge June 10, 1963, and a copywas served upon Respondent June 12, 1963.Ledesma filed the amended charge on Sep-tember 4,1963,and a copy thereof was served upon Respondent the same day.IDuring the hearing the Board'Itself granted the General Counsel's motion to amendthe complaint by adding back dues.To this action Respondent took vigorous exceptionand moved to dismiss the complaint for lack of due process.As I am recommending dis-missal of the complaint on the merits I do not herein pass upon Respondent'smotion,upon which I reserved decision at the end of the hearing. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDshipped from its plant directly to the out-of-State firms.Respondentdid not deny,and I find, that Rexbiltis engaged in commercewithin themeaning ofSection 2(6)and (7) of the Act, and the Board has jurisdiction over this matter.H. THE LABOR ORGANIZATION INVOLVEDLuggageWorkers Union Local 60, International Leather Goods, Plastic andNovelty Workers Union, AFL-CIO (also known as the Suitcase, Bag and PortfolioMakers Union), Respondent herein, is a labor organization within the meaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The settingFor at least 20 years the collective-bargaining agreements between RespondentUnion and certain employers in the luggage-making industry in New York Cityhave provided for a vacation fund contributed by employers and administered by theimpartial chairman of the industry.During all of this time the impartial chairman,who has always been the same person, Herman A. Gray, has always distributed thevacation benefits through the Union.4 According to the uncontradicted testimony ofDr. Gray, a very credible witness, he distributes the vacation checks through the Unionbecause thisgivesthe Union an opportunity to police the contributions to the fundof the various employers, because the Union knows the employees and gets the checksinto the correct hands of the named payees, and because this keeps the cost ofdistribution down.Dr. Gray testified that he could not hire anybody who would knowthe identity of the several thousands of employees who receive the checks, and inany case he would not want that many people coming to his office to pick up thechecks.Under the current contract, during the year ending July 31, 1963, some 59 em-ployers, including some 29 who are members of the Association named in the captionabove as a Party in Interest, paid to the impartial chairman for the vacation fund anamount a little under $108,000, which represented 2 percent of the employees' earn-ings.The impartial chairman disbursed all of this amount by issuing some 2,405checks to employees and turning them over to the Union for distribution. In 1963 thechecks were turned over to the Union, as was the annual custom, in batches asthey were ready, beginning about the middle of June, and the Union called in therespective shop chairmen (shop stewards) to pick up their batches and distribute themto the employees.The aim was to get the checks to the employees prior to theirvacations, which occurred in most shops in July or August. If during the benefityear a given employee worked in more than one shop, he would receive a check foreach shop he worked in during that yearFor administering the fund the impartial chairman was paid $2,400 a year, halfcontributed by the Union, half by the employers.Dr. Gray credibly testified that he has had a number of specific complaints fromthe Unionalleging aninsufficient employer contribution to the vacation fund forspecific employees.He also credibly testified that in neither of his capacities, asadministrator of the vacation fund or as impartial chairman of the industry (under thecurrent contract Gary's decision is final on all shop complaints and grievances andall disputes under the contract), has he ever received or heard of a complaint thatan employee failed to receive a vacation check intended for him or failed to receive itexcept upon payment of a sum of money to the Union. I conclude that if there wereany complaints they were not taken through the grievance procedure and to arbitra-tion under the contract.Each year for many years,sinceat least 1946, the Union has tried to collect anannual fee of $1 or $2, called a "vacation service charge," from each employee,depending upon the latter's weekly wages.According to the credited testimonyof Harry Frankel, longtime official of the Union whose current title is manager ofRespondent Union, and who was a very informed, forthright, honest, and crediblewitness, this vacation service charge has been approved by the executive board andthe membership of Respondent Union each year since 1952.The minutes of 1961are in the record, showing that the executive board on April 30, 1963. recommendedcollecting the charge and that themembership meeting ofMay 23, 1963, approved4Under the contract the employees receive additional vacation benefits directly fromtheir employers,but those benefits are not Involved herein. LUGGAGE WORKERS UNION LOCAL60, ETC.399the recommendation. Early in May 1963, Frankel sent out to each shop chairman andassistant shop chairman-about 65 chairmen and 10 assistants-a letter saying inpertinent part:This is to advise you that the cost for the collections and distribution of the2% Vacation Fund administered by Herman A. Gray, must be collected from theworkers of the shop during the months of May and June.The costs are as follows:1)Those earning $48.00 or less per week, must pay $1.00.2)Those earning more than $48.00 per week, must pay $2.00.In 1963 the Union collected vacation service charges in the amount of $3,108.5It paid $1,200 to Impartial Chairman Gray as its contribution for his services inadministering the vacation fund.This left $1,908 to defray union costs in beingresponsible for and distributing the vacation checks. In 1963 the shop chairmenreturned to the union office about 100 checks of employees to whom they failed tomake delivery because the employee was off ill, was laid off, had moved to anothershop, or had left the industry.The Union carried on from there and tried to makedelivery.In 1963 some 300 checks were handed to employees in the union office.In 1963 the Union mailed out between 200 and 250 cards telling people to comein and pick up their checks.The Union did not mail out any checks as a precau-tionarymeasure, so that they would not fall into the wrong hands. It appearsfrom the evidence that people drifted in for months to pick up their checks, andthat the Union retains indefinitely the checks of some payees who cannot be foundor who never came in to claim their checks.Although the Union's protection of and distribution of the vacation checks was avaluable service performed for the payees of the checks, the amount of the serv-ice charge seems to me far in excess of the value of the service rendered.Al-though I find herein that the Union did not in 1963 violate the Act, I recommendthat the Union either eliminate or greatly reduce the amount of the service charge.B. The collection of the vacation service charge and back dues in 1963 6In substance the General Counsel contended that in words and in fact in thespring and summer of 1963 the Union conditioned delivery of the vacation checksto the employees upon the payment to the Union by the employees of the vacationservice charge and any back dues owing. In support of this contention the Gen-eralCounsel offered the checkoff of the service charge by Rexbilt, several in-cidents in 1963, and a theory that an alleged policy, system, or practice of coercionin prior years was not corrected by the Union in 1963 and that this proves a viola-tion in 1963.During the hearing several witnesses undertook to relate what the union "rules"were about collecting the vacation service charge.As on this subject ManagerFrankel was the most experienced, best informed, most articulate, most credible,of all the witnesses, I credit his testimony.1.The events involving Rexbilt employees in 1963In June 1963, at the request of Manager Frankel of Respondent Union, RexbiltLeather Goods, Inc., checked off the vacation service charge from the wages ofRexbilt employees. It was a union-shop contract and Rexbilt regularly checkedoff union dues owed by employees.As a practical matter the only back duesusually owing by Rexbilt employees were those that were not checked off becausethe week of the checkoff the employee was temporarily absent because of layoff,illness,etc.But in the spring of 1963 many employees of- Rexbilt still owedtheUnion dues for August 1962 because during the checkoff week in Au-gust 1962 they had been on strike; thereafter the employer refused to check offthe dues for that month, and until April the Union considered the time unpro-pitious for trying to collect it .76 The figure on line 1, page 678 of the transcript is hereby corrected to read "$33-08 "'The phrase "in 1963" throughout this Decision refers to the "10(b) -period," theperiod of time beginning 6 months prior to the filing of the charge, the events which arenot time-barred and upon which unfair labor practice findings may legally rest.7Manager Frankel credibly testified that after the strike the employees were "broke,"theiremployerput them ona 4-day week, about 50 employees were laid off in Decemberand notreturnedto work untilFebruaryorMarch,and not until the- middle of Marchwas most of the shop put on a full-time basis. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhether the checkoff ofthe vacation service charge in 1963 was a violation ofthe Act is considered below.2.Alleged pressure on Rexbilt employees in 1963The charges upon which this complaint and proceeding are based were filed byEdward Ledesma, a Rexbilt employee and the leader of an opposition group whichdevelopedwithin the Respondent Local. In the union election of Novem-ber 1962, he was a defeated candidate for recording secretary.After his defeathe informed Manager Frankel he no longer wished to serve as shop chairman atRexbilt (a union position he had filled for several years) but in 1963 until at leastthe hearing herein in September, he continued, at Frankel's request, to serve asacting chairman.Ledesma testified in substance that in 1963 no representatives of the Respondentput any pressure on him to pay his back dues (he owed dues for November 1962,and possibly also for August 1962), or the vacation service charge,8 and that hehimself put no pressure on any employees to pay back dues or the vacation servicecharge.Early in May be ripped up the Union's May 1 letter, quoted above, inthe presenceof a unionorganizer and told the latter to tell Frankel that Ledesmawas not going to collect the service charge and that "we are not going to pay"it.Ledesma testified that the "we" referred to were himself and about 60 of hisfellowworkers.Ledesma testified in substance that he filed the charge hereinas a preventive measure, to prevent the Union from coercing him in 1963.AsLedesma and the opposition group, including Eladio Reyes, were in rebellion againstthe Union, it is a fair conclusion that Reyes as well as Ledesma put no pressureon the Rexbilt employees to pay the service charge and back dues in 1963.Eladio Reyes was assistant shop chairman at Rexbilt and in this capacity sub-ordinate to Shop Chairman Ledesma.According to the credited testimony ofManager Frankel, Reyes was a member of the opposition group.Reyes was aconfused and unreliable witness.In the spring of 1963 Reyes received from the Unionin anenvelope (so presuma-bly by mail) an arrears list.9 In testifying Reyes was thoroughly confused as towhat, if anything, came in- the envelope with the arrears list.At first he testifiedin substance that the Union's May 1 letter, quoted in pertinent part above, waswhat came in the envelope.Then he said that the May 1 letter he received sepa-rately, and that it was a separate letter talking about paying up back dues whichhe received with the arrears list.Then he testified he received the letter about backdues in the same envelope with the May 1 letter and that the arrears list camealong with no letter enclosed.Thus on this matter his testimony went an uncon-vincing full circle and demonstrated his great unreliability as a witness. In fact,according to the credited testimony of Manager Frankel, the Union sent Reyes noletter at all concerning the collection of dues.To be noted further is that no other witness in the case referred to a letter fromthe Union about the collection of back dues.Out of his imagination rather thanfrom fact Reyes testified that the fictional letter said "I should go and collect theback dues to these people or notify them the amount of money they owe to theLocal and go there and pay the office."Of significance is the fact that he did notquote the fictional letter as referring to the vacation or the vacation checks.Sevenpages later in the transcript (page 605) Reyes cited this same letter "where theyspecify about vacation close and we should attend there and pay the back dues andthe money we owe before vacation come."This time he brought the vacation intothe letter.Next time, threepageslater, the vacation check suddenly entered theletter: "about the money they supposed to pay back pay [sic] dues and about thevacation and the money everyone should have to pay to receive the check."Reyes' testimony concerning his alleged attempts to collect back dues and theservicecharge in 1963 appeared patterned after his quotation from the fictionalletter; each version he gave added a little.At first, "I asked the people about themoney they supposed to pay for the backpay dues and I show theletterabout thevacation" (evidently the Union's May 1 letter).The following morning, still ondirect examination, he testified he showed the employees thetwo lettershe hadreceivedand thearrearslist.This was erroneous because he received only oneletter and the arrears list.Asked what he told the ,people' he replied he told them"the meaning of the backpay dues and that we are supposed to pay for the service."8 Ledesma testified that Vi Alston, the office girl at the union office, told him he 'eouldpay if he wanted to, but he did not,liave to pay.'.'9 Line 19, page 636 of the transcript is hereby corrected' to rend, "I will receiveG.C. 19." LUGGAGE WORKERS UNION LOCAL 60, ETC.401Next time he went all out: "I told them this is theletter(only one letter, and nothingabout the arrears list) I have received.To be prepared for the vacation, you haveto go and pay the back dues and service charge before you receive the vacationcheck."None of the employees paid him any back dues or service charge.Hav-ing allegedly spoken to Ledesma he then allegedly told the employees that "if theydon't pay the back dues and the service charge, they must appear in person in theunion office and straighten out everything with them."Because of his imaginative shifting of facts from time to time while appearingon the witness stand as very sure of his facts, and because at no time during histestimony did he appear aware that he was shifting the facts, Reyes impressed meas a very untrustworthy witness. In addition it is doubtful if Ledesma suggestedthat Reyes send the employees to the union office.Ledesma himself, the leader ofthe opposition, took no steps in 1963 to assist the Union to collect back dues or theservice charge; he wished to put a stop to the collection of the service charge.He himself did not in 1963 send employees to the Union to settle up. It is im-probable, therefore, that he would suggest that Reyes, a member of the opposition,send the employees to the Union to pay up; or that Reyes would thusly act contraryto Ledesma's program. In addition I credit the testimony of John Goyco, whoby his demeanor impressed me as a forthright and credible witness, in his denial ofcertain testimony of Reyes relating to this matter.Manager Frankel testified that in 1963 he instructed his office staff, organizers,and shop chairmen (he referred to Reyes as a chairman and also as an assistantshop chairman), to give out all checks, to hold none back for nonpay-ment of back dues or the vacation service charge.This testimony was corroboratedby Jacqueline O'Neill.Frankel testified that union policy and practice was todeliver all checks to the workers.To be noted in this connection is that the vaca-tion checks were distributed in 1963 a few weeksafterthe charge herein had beenfiled and served upon Respondent, which would have served as a warning to Re-spondent not to engage in the complained-of conduct.Further, Frankel crediblytestified that his local was advised by the executive board of the InternationalUnion in June 1963 that some other local had engaged in conduct somewhat similarto the alleged conduct complained of herein and that all locals should avoid anysuch conduct.This also would have tended to caution Respondent Local.'°Tobe noted further is that Reyes received his vacation check in 1963 at a time whenhe owed 2 months' back dues and Ledesma received his when he owed 1 or 2 months'back dues.To be noted further is that in 1963 some 38 other Rexbilt employeesreceived their vacation checks at a time when they owed back dues; 22 owed backdues for August 1962 only, and 16 owed from 1 to 4 months' back dues. Frankelcredibly testified that Respondent Union has not suspended anybody for nonpay-ment of dues, that it is not and never has been union policy or practice to condi-tion delivery of the checks upon receipt of the service charge, and that no checkhas ever been returned to the Union by a shop chairman because an employee refusedto pay the service charge.As Reyes was not a credible witness, and upon the above facts and conclusions,and the entire record in the case considered as a whole, I do not credit Reyes' testi-mony concerning alleged coercion in 1963.Thus, I hold that the Union did not in1963 violate the Act through any activities of Ledesma and Reyes toward Rexbiltemployees.The Anastasio incident.11In June 1963, Rexbilt employee Salvatore Anastasiowent to the union office to pick up his own and his wife's vacation checks.Hetestifiedwith considerable uncertainty as to the incident.Unconvincingly hetestified that on this occasion an office girl and Manager Frankel each told himthat he could not have his wife's checkunlesshe paid her $2 vacation service charge.(His had already been checked off.Hers had not been because she was off thepayroll.)On cross-examination he was not certain whether anything was saidiu Becauseof these twowarnings,in 1963 Frankeldiscontinued past practice of hold-ing inthe union office the vacation checks of those delinquentin duesmore than 2months.Frankel admittedthat prior to 1963 these were used as bait to lure thesedelinquent em-ployees tothe union officeso asto give the Union an opportunity to try to collect thebackdues while the employeeswere in funds,but he denied withholdingany checks ofthose who did not pay up."When GeneralCounsel'sExhibits Nos. 3(a) and 3(b)were first offered in evidence,Respondentobjected to theirreceipt.At page735 of the transcript Respondent withdrewhis objection and the transcript shows them received.At page 1084 I stated I would passupon their admissibility in my decision.To avoid any question I hereby receive them.760-577-65-vol.148-27 402DECISIONSOF NATIONALLABOR RELATIONS BOARDexcept that he would have to pay; that is, he was not certain about the "unless"clause just above.Acknowledging some doubt on the witness stand, he finallyexpressed some certainty that the office girl involved was Vi Alston.Vi Alston wasnot called to testify.Jacqueline O'Neill, the other office girl at the union office, anda very forthright, positive, strong, and credible witness, testified that it was she whotalked to Anastasio on this occasion, that Vi Alston was not then present, and thatshe did not condition the handing over of Mrs. Anastasio's vacation check uponAnastasio's paying over the $2 service charge.Frankel also credibly deniedAnastasio's testimony on this ,point.Anastasio testified that on this occasion the office girl handed him the two checksHis pretrial affidavit stated that Frankel handed him his wife's check.O'Neill crediblytestified, corroborated in part by Frankel, that at that time the checks had not vetarrived, and that when they did she mailed the two checks to Anastasio.On direct examination at first Anastasio testified that because of illness his wifeceased work in June 1962.Then, immediately, having been shown a payroll, he testi-fied this happened in January 1963.Because of the above and other self-contradictions, inconsistencies, and uncer-tainties in his testimony, and as he was refuted by strong and credible witnesses,Anastasio did not impress me as a credible witness. In consequence I find that onthe occasion in the union office in late June 1963, no union representative, includingO'Neill and Frankel, threatened Anastasio that he had to pay the $2 for his wifebefore he could get her 1963 vacation check. I find that he paid the $2 withoutprotest.Thus on this occasion the Union did not violate the Act.The Ortiz incident in 1963.The record contains much testimony concerning Rex-bilt employee Ortiz-Velasquez in 1962.Of probative significance during the "10(b)period" is Ortiz' undenied uncontradicted testimony that when he went to the unionoffice in 1963 to pick up his 1963 vacation check, someone there asked him if hewas going to pay his back dues (he owed for August 1962)Ortiz said, "Not now "Nothing was said about a portion of a reinstatement fee he owed the Union.Hewas given his check and no pressure of any kind was put on him.Upon the above findings and conclusions and the entire record considered as awhole, I find that Respondent did not, with respect to Rexbilt employees or formeremployees, as alleged by the General Counsel, in 1963 condition delivery of thevacation checks upon payment of the vacation service charge, and did not violatethe Act.3.The checkoff of the vacation service charge by Rexbilt in 1963 at the requestof the UnionShortly after May 1, 1963, on the same day he received the Union's May I letterquoted above, Acting Shop Chairman Ledesma tore up the letter in the presenceof Union Organizer Juan Goyco and told him, as has been seen above, that Ledesmawas not going to collect the service charge and that "we are not going to pay it."There was a discussion as to who the "we" were. Shortly thereafter Goyco reportedthis conversation to Manager Frankel.The record does, not reveal any conversationbetween Goyco and Frankel as to whom Ledesma was referring, other than to him-self, but knowing that Ledesma and Assistant Shop Chairman Reyes were active op-positionists, Frankel must have known that Ledesma was referring to a number ofRexbilt employees.As neither Ledesma nor Reyes brought any vacation servicecharge collections into the Union's office thereafter, this fact must have come toFrankel's attention.Sometime in May, according to Frankel's undenied and creditedtestimony, Philip Trachtenberg, the other assistant shop chairman at Rexbilt and an"old man," came to the union office,'told Frankel he was not well enough to goaround the shop and collect the vacation service charge, and asked Frankel to haveRexbilt check it off as it had in some prior years.Rexbilt had checked off this chargein 1957, 1958. 1959, and 1960, but not in 1961 and 1962.In May, prior to the filing of the original charge, Frankel asked Rexbilt's presidentto arrange for the checkoff of the service charge and the latter agreed to do soRexbilt regularly checked off dues.Rexbilt made the checkoff on June 12 (fromthe payroll week ending June 8) and sent it to the Union by check dated June 12The original charge, filed. June 10 and served June 12, was not actually receivedby the.Union until June 13.A few days later Ledesma protested the checkoff of hisservice charge to Manager Frankel, who said that the Union's executive board had ap-proved of requesting the checkoff.Although during 1963 Ledesma had made aformal complaint, about something,to the executive board, he did not do so aboutthis, checkoff;, and he,did not file a grievance under the grievance procedure; LUGGAGE WORKERS UNION LOCAL 60, ETC.403Then in effect and honored by Rexbilt were checkoff cards authorizing the Com-pany to deduct from the employees' wages and turn over to the union membershipdues and initiation fees of employees.These cards provided further:This authorization shall become effective as of the date hereof and shall beirrevocable for 1 year, or until the termination of the applicable collectiveagreement, whichever occurs sooner.The cards contained an automatic renewal clause, and provided that the authorizationwas irrevocable except upon written notice given by the employee to his employerand to the Union.Insofar as the record reveals, no Rexbilt employee, in writing, revoked his checkoffauthorization in 1963, either before or after the checkoff of the service charge.The General Counsel alleged and contended that the service charge was anassessment and that the Union's causing Rexbilt to check off this assessment was un-lawful because all assessment was exacted from employee as a condition of theirreceiving the vacation checks.As has been found above, the record containedno credible evidence that the assessment was in fact exacted from employees as acondition of their receiving the vacation checks.Here payment of the assessment wasnot under the compulsion of discharge or under any other compulsion; not eventhe compulsion of nonreceipt of the vacation checks or the lesser compulsion of hav-ing to go to the Union's office to pay the assessment. Thus this case is not governed byFood Fair Store, Inc.,131 NLRB 756, where strong coercion, the threat of dischargefor nonpayment of the assessment, was very much present.As no coercion has been found to be present or imputed, the fact that the Unioncaused the checkoff of an assessment under the authorizations which provided only forcheckoff of dues and initiation fees does not alter the finding herein of no violation.As the Board has pointed out(Wm. Wolf Bakery, Inc.,122 NLRB 630), under theinterpretation of the Department of Justice, which is charged with responsibility forenforcing Section 302 of the Act, a checkoff authorization may lawfully cover assess-ments as well as initiation fees and dues.To be noted further is that the authoriza-tions conformed to the provisions of Section 302 in that they were not irrevocable fora period of more than 1 year, or beyond the termination date of the applicable collec-tive agreement, whichever occurred sooner.Further, as the service charge was not acondition of membership, and was collected from all who were eligible to receive va-cation checks, members and nonmembers, the checkoffs did not reasonably encourageor discourage union membership or activity: In any case the complaint alleged aviolation because of coercion, because the assessment was exacted as a conditionof receiving the vacation checks. and that case, which was the litigated case, fell forwant of proof of coercion; the complaint did not allege the checkoff was a violationin the absence of coercion, and that question is not before me or the Board.UnderSection 8(b) (2) or 8(b) (1) (A) of the Act, although the employees may have rightsat law against the Company and the Union for the authorized taking of employeemoney.4.The events at Monarch Luggage in 1963The record contains the testimony of -six employees of Monarch Luggage CoInc , four called by the General Counsel, two by Respondent.These witnessestestified, even the General Counsel's, in substance that no pressure was appliedby Shop Chairman Julio-Grau in 1963 in an effort to collect back dues from Monarchemployees.Grau himself testified that he did not in 1963 tell any employeesthey would have to pay back dues before they would receive their vacation checks.As the reason for this, he stated that the Union had not instructed him to collectback dues.Concerning the collection of the vacation service charge; in 1963 by Shop Chair-man Grau, the record establishes that at the time some 18 named Monarch employees-cashed their vacation checks in 1963, they had not paid their vacation servicecharge.12had long since received his vacation check but had not yet 'paid his service charge.Grau testified further that in 1963 he handed out some 10 to 15 vacation checkstoMonarch employees who had not paid their service charge, knowing. that they.12Of"these, 10 paid their service charge shortly before September 9, 1963, nearly 2months after they received their checks. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDhad not paid... Asked if he thereby violated the union "rules" he replied, "Well,they promised me they are going to pay it afterwards and at the moment if they don'thave the money, I can't refuse to give them the checks." 13Grau credibly testified that when he was attempting to collect the vacation serv-ice charge in 1963 none of the employees refused to pay him or objected to payinghim.The above testimony tends to confirm the testimony of Manager Frankel thatno checks were withheld from employees because they failed to pay the servicecharge.Employees Mirrero, Frank Rosenberg, and Greisman testified in substance thatin trying to collect the service charge from them Grau alluded to no consequenceif they did not pay up.According to the credited testimony of Manager Frankel, in 1963 there was anincrease from 100 members to 250 members at the Monarch shop, and Grau re-quested the Union to furnish him, from the Unions' ledger cards, with a list of theemployees to help him in collecting the vacation service charge.Grau testified insubstance that he had the list with him when he was trying to collect from theemployees.It appears that Grau had no assistance in his task.Grau crediblytestified in substance that many of the employees knew about the service chargeand paid him (presumably seeing the list with "$2" after most of their names)without comment by him or them. To those who, seeing him with the list, came upand asked him what it meant, he "would explain to them that this is the list to collect$2 for the Union, for vacation money."When Grau asked employee Jose Tirado to pay his $2 vacation service charge,Tirado refused to pay then and said he would pay later when he got the check.Several weeks later (Frankel credibly testified it was July 11), when Grau receivedthe vacation checks from the Union he handed Tirado's check to Tirado.Accord-ing to the credited testimony of Grau, when he first approached Tirado to collectthe vacationservicecharge he simply told him, "I am here to collect the money,"and nothing more.14 Grau was a General Counsel's witness.The General Counsellater called Tirado as a witness, and he contradicted Grau in the above matter,saying that Grau told him that if Tirado did not give them the $2, Tirado would haveto go to the union office and pay it.Tirado was a confused, self-contradictory, al-most illiterate (as the General Counsel suggested) witness, and by his demeanordid not impressme asa credible one.He was a very weak witness upon whichto rest an unfair labor practice finding.Unable to relate in one coherent state-ment the simple events of his receiving the vacation check and paying Grau theservice charge, he was given many piecemeal questions.He testified that Grau hadthe checks when Grau first approached him for the vacation service charge, whichis contrary to all other evidence: Grau made the collection in May and passed outthe checks in July.Tirado testified that Grau gave him his vacation check a weekbefore he paid Grau the $2; and, contrariwise, that he had to pay the $2 becauseif he had not paid it he would have had to go to the Union to get the check.AsTirado was a completely incredible witness, I do not credit any of his version con-cerning his payment of the charge and receipt of the check in 1963.The wife of employee William Inigo, a Monarch employee, worked at an-other company,Daisy Products.In 1963 Inigo picked up at the union office hiswife's vacation check at a time when her vacation service charge had not been paid.Frank Rosenberg, a Monarch employee and a credible witness, credibly testifiedthat this is his third year of service as a member of Respondent Union's executiveboard, that he attended an executive board meeting in 1963 at which the vacationservice charge was discussed, that he has never heard any discussion to the effectthat it isunionpolicy that those who do not pay their service charge are not toreceive theirvacation checks.Monarch employee Israel Greisman, a member of the Union for 17 years, crediblytestified that he has been paying the $1, $2 vacation service charge every year dur-ing that time, and that during that entire time no one has ever told him that if hedoes not pay the service charge he will not get his vacation check.1$Manager Frankel credibly testified it is not union policy that vacation checks bewithheld unless employees at least promise to pay the service charge.14Assisted by leading questions Grau undertook to state his understanding of theUnion's "rules."On this subject I credit Frankel, who was much more informed, morecredible, and much more articulate. 'LUGGAGE WORKERS UNION LOCAL 60, ETC.405Upon the above facts and considerations, and upon the entire record consid-ered as a whole, I find and hold with respect to the events at Monarch in 1963 thatRespondent Union did not, as alleged by the General Counsel, condition deliveryof the vacation checks upon payment of the vacation service charge and back dues,and did not violate the Act.C. The "background" evidenceA great deal of time in this long hearing was consumed with "background" evi-dence, which the General Counsel introduced allegedly to cast light upon, clarifythe reason for, impart meaning to, and assist in the evaluation of, events whichallegedly occurred within the "10(b) period."As has been seen above, the credi-ble testimony established that no events occurred in the collection of the 1963 vaca-tion service charge in May and June and later in 1963 (the postlimitation periodbegan December 13, 1962) which needed light, clarification, or explanation fromearlier events.The credible testimony proved that the Union did not violate theAct in 1963, the "10(b) period," and no amount of "background" testimony canconvert the nonviolation into a violation.Any such conversion would involve giv-ing independent and controlling weight to the "background" evidence, which theBoard does not permit under itsNews Printing Codoctrine (116 NLRB 210).The General Counsel contended that the background evidence established a policy,"system," or practice of coercive collection of the vacation service charge whichcarried on from year to year and explained why the employees paid the charge in1963-because they had been coerced in previous years.Acceptance of this theoryin the absence of proof of coercion in 1963 would mean giving independent andcontrolling weight to the anterior events.The 1963 events would be:conduct occurring within the limitations period [which] can be chargedto be an unfair labor practice only through reliance on an earlier unfair laborpractice.There the use of the earlier unfair labor practice is not merely"evidentiary,"sinceitdoes not simply lay bare a putative current unfairlabor practice.Rather, it serves to cloak with illegality that which was other-wise lawful.And where a complaint based upon that earlier event is time-barred, to permit the event itself to be so used in effect results in reviving alegally defunct unfair labor practice.15Under this state of the law it is not necessary to set forth herein the backgroundevidence or an analysis of it.Even if it were given independent and control-lingweight, however, it would not necessarily follow that the General Coun-sel proved that in 1963 some 2,400 employees working for some 59 employers paidtheir vacation service charge because of the operation of a "system" of coercion bythe shop chairmen.The "background" evidence related to only a handful of shopsand shop chairmen and the alleged practice or "system" was not shown to havebeen imposed upon some 50 or more of the contracting shops. Equally tenablewith the thought that the employees paid the service charge out of coercion wouldbe the thought that they paid it because they understood it was a union chargewhich had been voted by the membership and which the members thereforeowed.The latter thought is the more acceptable where, as here (as substantivelytestified by Manager Frankel), no employee ever failed to receive his vacation checkbecause of failure to pay the vacation service charge.D. Final conclusionsUpon all of the above findings and conclusions, and the entire record consid-ered as a whole, I conclude that Respondent has not during the "10(b) period"violated the Act, and I recommend that the complaint be dismissed in its entirety.As the record reveals that the vacation service charge is an exorbitant chargefor the service rendered, in the Union's best interest and in order to protect theUnionagainst possible future harassments and prosecutions,I recommend to theUnion that it either eliminate the vacation service charge altogether or greatlyreduce it.15Local Lodge No. 1424, International Association of Machinists v. NL.R.B. (BryanManufacturing Co.),362 U S. 411.Cf.Hershey Chocolate Corporation,129 NLRB 1052,where the Board rejected the "continuing coercion" theory.